Orders, Supreme Court, New York County (Karla Moskowitz, J.), entered October 24, 1996 and October 29, 1996, respectively, which, inter alia, granted nonparty Chatsworth Assets, Inc.’s motion to extend the notice of pendency in this foreclosure action for an additional three-year period, and denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
Since defendant does not challenge the substantive validity of the assignment of the subject mortgage to Chatsworth Assets, and since an assignee of a mortgage can continue an action in the name of the original mortgagee, even in the absence of a formal substitution (CPLR 1018), there is no merit to defendant’s claim that the action should be dismissed on the ground that the named plaintiff “owns no rights in this matter”. Nor is there merit to defendant’s claim that Chatsworth Assets has been guilty of delay and bad faith warranting no further extensions of the notice of pendency. Concur—Milonas, J. P., Nardelli, Rubin, Mazzarelli and Andrias, JJ.